      Case 4:20-cv-00752-MWB Document 16 Filed 09/24/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MODULAR STEEL SYSTEMS, INC.,                     No. 4:20-CV-00752

            Plaintiff,                           (Judge Brann)

      v.

FAIRFIELD UNIVERSITY,

           Defendant.

                                   ORDER

     AND NOW, this 24th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion to Dismiss, Doc. No. 6 is GRANTED.

     2.    The Defendant may refile in a court with proper jurisdiction over the

           action.

     3.    The case is DISMISSED and the Clerk is directed to CLOSE the

           case file.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
